ROOKEL, J.
By the will of H. S. Williamson, deceased, his executor was directed and given complete and ample authority to dispose of ail his real estate. The executor having died, E. G. Coffin was appointed administrator de bonis non with the will annexed by this court. Mr. Coffin proceeded to administer upon the estate and sold a number of tracts of land situate in Ohio and other states.
In his account tiled of his administration, the administrator merely gave the name of the purchaser and amount received, without designating the price per acre, the number of acres sold, or the location of the land. Exceptions were filed by the residury legatees, claiming that the account should show these matters.
Where by will an executor or administrator is given full authority to dispose of the real estate of deceased without further proceedings in court relating thereto, either asking for sale or confirmation of the same, it would seem to us to be proper to require the executor or administrator in making his account, to set out with reasonable fullness all such sales, giivng the date of sale, the location of the land, the amount sold, and the name of the purchaser.
This account will be the only record kept of the executor’s discharge of his trust and it ought to be full enough to, at all times, adivse any interested person of the disposal and administration of the assets of decedent’s estate.
When the executor must secure the order of the court for sale of decedent’s estate, and report, and have confirmed the sale of the same, all the matters being matters of record, and accessible at all times, will justify the omission of some of the matters therein contained, and the account need not be as specific as where the executor makes no other return of such sales.
The account will be ordered reformed ac cordingly.